Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 07/14/2022 in which claims 01-10 and 12-21 are pending ready for examination.

Allowable Subject Matter
Claims 01-21 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses an optical system, comprising: a light source to provide a beam of light; 
a reflector comprising a first surface to receive and redirect the beam of light to a second surface of the reflector; 
a light gate having an opening to permit the beam of light, reflected from the second surface of the reflector, to travel through the opening; 
a light sensor to: receive a portion of the beam of light after the beam of light travels through the opening, and convert the portion of the beam of light to a signal; and 
a processing device to determine whether a notch of a wafer is in an allowable position based on the signal.
As for claim 9, none of the prior arts alone or in combination discloses a method, comprising:
providing, by a light source, a beam of light toward a reflector;
redirecting, by a first surface of the reflector, the beam of light toward a second surface of the reflector;
reflecting, by the second surface of the reflector, the beam of light toward an opening, of a light gate, that permits the beam of light to travel toward a light sensor;
receiving, by the light sensor, a portion of the beam of light;
converting, by the light sensor, the portion of the beam of light to a signal; and
determining, by a processing device and based on the signal, whether an amount of a shift in a position of a wafer notch satisfies a notch shift threshold.
As for claim 15, none of the prior arts alone or in combination discloses a position detection device, comprising:
a reflector comprising a first surface to redirect a beam of light to a second surface of the reflector;
a light gate comprising a partial enclosure and having one or more openings to permit the beam of light, reflected from the second surface of the reflector, to travel through an opening of the one or more openings;
a light sensor to convert a portion of the beam of light, received from the opening of the light gate, to a signal; and
a processing device to detect, based on the signal, whether a notch of a wafer is in an allowable position.
The closest prior art, Imanishi (JP 200031245A) discloses providing a wafer notch position detector which is capable of accurately detecting the position of a notch at all times, without causing any damage to the surface of a wafer and being affected by disturbance light or the like. Imanishi does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 9, and 15; such as,
wherein redirecting the beam of light toward the light gate comprises: reflecting, by a first surface of the reflector, the beam of light toward a second surface of the reflector; and 
reflecting, by the second surface of the reflector, the beam of light toward the opening.
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 02-08, 10, 12-14, and 16-20 are allowed due to their dependency of either claim 1, 9, or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886